Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The reply filed 11/2/2022 was received and considered.
Claims 1-3, 5-11, 13 and 15-18 are pending.

Response to Arguments
Applicant's arguments filed 11/2/2022 have been fully considered but they are not persuasive.
Applicant’s remarks (pp. 7-9) argues that Duren and Benson fail to disclose sensors on aircraft landing gear.  However, Ren teaches, in an analogous art, a system for rekeying in a wireless sensor network (abstract), including generating a new key and geocasting the rekey message, where receiving sensors diffuse the key update to co-located groups (p. 2025, Sink, steps 1-3 and Sensors, steps 1-3).  Further, Akram teaches that it was known to utilize a wireless sensor network on the landing gear of an aircraft to avoid extensive cabling (p. 4B1-3, Fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Duren such that the rekeying is performed using wireless sensors located on at least one landing gear of an aircraft to communicate using wireless sensors on landing gear (to avoid cabling) and to enable secure rekeying of those sensors, as taught by Rena and Akram.  
Applicant’s remarks (pp. 9-10) argues that Duren’s rekeying lacks a remote computing device.  However, Walrant teaches, in an analogous art, updating group keys associated with a vehicle network (col. 3, lines 5-20), including triggering the key update by an initiator node which may be an external node (such as a diagnostic tool) temporarily connected to the network (col. 5, lines 3-14).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Duren such that replacement cryptographic key and control message are received from a remote computing device outside of and separate from the aircraft to utilize a diagnostic tool to manage the sensors, as was known in the art according to Walrant.
Applicant’s remarks (pp. 10-11) argues that Duren lacks communication with the remote computing device over a channel other than the secure channel used by the sensor.  Initially, the Examiner notes that the claims do not require the channels to be separate.  However, the Examiner notes that Walrant teaches, in an analogous art, updating group keys associated with a vehicle network (col. 3, lines 5-20), including triggering the key update by an initiator node which may be an external node (such as a diagnostic tool) temporarily connected to the network (col. 5, lines 3-14).  Therefore, the combination present utilizes a second, separate communication channel for receiving the key.  
Applicant’s remarks (pp. 11-12) argues that Ma’s smart card does not teach or suggest “storing different key sin different memory storage isolated from each other”.  The Examiner respectfully disagrees.  Ma teaches that it was known to enable security domains on wireless devices (¶38), including a domain for an application provider’s public authentication key (¶57), where the security domains represent separate entities that can include individually-managed cryptographic keys (¶39) and where the security domains ensure security by providing isolation of one domain to the other (¶59).  Absent additional requirements on the memory, Ma teaches isolation between portions of memory independently storing cryptographic keys.  Utilizing the teachings of Ma in Duren would enable the sensors to utilize keys for different purposes, such as the claimed domains in Ma.  
Applicant’s remarks (p. 12) discusses the rejection under non-statutory double patenting.  The Examiner agrees and the rejection is withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 11/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,858,121 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0324218 A1 to Duren et al. (Duren) in view of “Secure and Efficient Multicast in Wireless Sensor Networks Allowing Ad hoc Group Formation” by Ren et al. (Ren), “Challenges of Security and Trust in Avionics Wireless Networks” by Akram et al. (Akram) and US 10,700,860 B2 to Walrant.
Regarding claim 1, Duren discloses a sensor network, the sensor network comprising: a plurality of wireless nodes (Fig. 2, node 22, node 23); wherein a first wireless node of the plurality of wireless nodes is arranged to receive, from a computing device, at least one replacement cryptographic key and at least one control message to replace a current cryptographic key currently in use (node also receives a new key from a central authority used to communicate with other nodes, ¶13) to secure communications between the wireless nodes in the sensor network (message is encrypted, ¶11; additionally, new key received in rekey message, where the new key is used to communicate with other nodes) and to communicate the at least one replacement cryptographic key to a second wireless node of the plurality of wireless nodes via a secure communications channel (key is provided by central authority to established nodes and sends rekey messages to other nodes, ¶13), wherein the second wireless node is arranged to perform at least one operation based on the at least one control message, wherein the at least one operation includes a configuration operation to replace the current cryptographic key with the at least one replacement cryptographic key (rekey message is received at other established nodes and rolled over to a the replacement key, ¶13).  Duren lacks an aircraft sensor network, where the plurality of sensors is located on the landing gear of an aircraft.  However, Ren teaches, in an analogous art, a system for rekeying in a wireless sensor network (abstract), including generating a new key and geocasting the rekey message, where receiving sensors diffuse the key update to co-located groups (p. 2025, Sink, steps 1-3 and Sensors, steps 1-3).  Further, Akram teaches that it was known to utilize a wireless sensor network on the landing gear of an aircraft to avoid extensive cabling (p. 4B1-3, Fig. 3).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Duren such that the rekeying is performed using wireless sensors located on at least one landing gear of an aircraft.  One of ordinary skill in the art would have been motivated to perform such a modification to communicate using wireless sensors on landing gear (to avoid cabling) and to enable secure rekeying of those sensors, as taught by Rena and Akram.  As modified, Duren lacks receiving the initial rekeying message and key from a remote computing device outside of and separate from the aircraft.  However, Walrant teaches, in an analogous art, updating group keys associated with a vehicle network (col. 3, lines 5-20), including triggering the key update by an initiator node which may be an external node (such as a diagnostic tool) temporarily connected to the network (col. 5, lines 3-14).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Duren such that replacement cryptographic key and control message are received from a remote computing device outside of and separate from the aircraft.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize a diagnostic tool to manage the sensors, as was known in the art according to Walrant.
Regarding claim 11, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale. 
Regarding claim 16, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale. 
Regarding claim 17, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale. 
Regarding claim 2, Duren, as modified, teaches includes a communications interface configured to interface with a second communications channel over which is received the at least one replacement cryptographic key from the remote computing device (as modified by Walrant, key is received from a management device/tool, Walrant, col. 5, lines 3-14).
Regarding claim 3, Duren discloses wherein the at least one operation comprises replacing, as a cryptographic key which secures the secure communications channel, the current cryptographic key with the at least one replacement cryptographic key (rekey message is received at other established nodes and rolled over to the replacement key, ¶13).  
Regarding claim 5, Duren discloses wherein the at least operation includes communicating using the at least one replacement cryptographic key in place of the current cryptographic key (Duren, ¶13, teaches replacing a key with a new key, where the key is used to communicate with other nodes, ¶4, ¶12 and abstract).  See also Ren for teaching that it is known to utilize a group key in communication among nodes of a WSN (p. 2021, §B).
Regarding claim 6, Duren discloses wherein the configuration operation comprises causing the second wireless node to send the at least one replacement cryptographic key to a third wireless node of the plurality of wireless nodes (propagate new key to neighboring nodes, Duren, ¶13; see also Ren, p. 2021, §B).
Regarding claim 7, Duren discloses wherein the sensor network is arranged to secure the secure communications channel using the at least one replacement cryptographic key (rekeying command is utilized to update the key, ¶13, where the key is used for traffic encryption, ¶4).  
Regarding claim 8, Duren discloses wherein the at least one control message comprises either a request for data stored on the sensor network to be sent to the first wireless node or an instruction to replace the current cryptographic key with at least one replacement cryptographic key (message to replace cryptographic key with effective time, ¶13). 
Regarding claim 13, Duren, as modified, discloses the aircraft wireless node is arranged to: communicate, via the secure communications channel, with at least one other wireless node of the plurality of wireless nodes of the sensor network (propagating new key, ¶13); and perform an operation based on the communication via the secure communications channel, the operation being on the basis of a control message received at the at least one other wireless node (propagating new key based on received rekey message, ¶13).  
Regarding claim 18, Duren discloses communicating one or more cryptographic keys to the first wireless node (rekey message for trusted node, ¶13, and, as modified by Walrant, providing a rekey operation from a diagnostic tool, col. 5, lines 3-14).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Duren, Ren, Akram and Walrant, as applied to claim 8 above, in further view of US 7,231,180 B2 to Benson et al. (Benson).
Regarding claim 9, Duren, as modified, lacks wherein the configuration operation comprises communicating the data to the first wireless node via the secure communications channel.  However, as discussed above, Benson teaches that it was known to utilize wireless nodes in communication via a sensor network in an aircraft environment (col. 2, lines 24-29 and lines 38-49), including recording sensor data from the sensor network (col. 2, lines 32-34 and lines 50-55).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the sensor network of Duren to include a message requesting sensor data via the secure communications channel.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize known aircraft sensor networks with inter-sensor communication security.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Duren, Ren, Akram and Walrant, as applied to claim 14 above, in further view of US 2011/0211699 Al to Ma et al. (Ma).
Regarding claim 15, Duren, as modified, lacks a first storage for storing the at least one replacement cryptographic key and a second storage for storing another cryptographic key wherein the first storage and second storage are isolated from each other.  However, Ma teaches that it was known to enable security domains on wireless devices (¶38), including a domain for an application provider’s public authentication key (¶57), where the security domains represent separate entities that can include individually-managed cryptographic keys (¶39) and where the security domains ensure security by providing isolation of one domain to the other (¶59).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Duren such that the wireless node includes a first storage for storing the at least one replacement cryptographic key and a second storage for storing another cryptographic key (for example, the application provider of Ma) wherein the first storage and second storage are isolated from each other wherein the first storage and second storage are isolated from each other.  One of ordinary skill in the art would have been motivated to perform such a modification to allow the sensors and providers to manage a portion of the sensors separately, as taught by Ma.  

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
November 28, 2022